Citation Nr: 0111931	
Decision Date: 04/25/01    Archive Date: 05/01/01

DOCKET NO.  00-15 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
Crohn's disease.   


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1943 to 
December 1945, October 1948 to June 1950, and from October 
1952 to January 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2000 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Los Angeles, California.                  



REMAND

In the instant case, the appellant's service-connected 
Crohn's disease is not listed on the Schedule; the RO 
assigned Diagnostic Code 7399.  See 38 C.F.R. § 4.27 
(unlisted disabilities requiring rating by analogy will be 
coded first the numbers of the most closely related body part 
and "99").  The disability is currently rated as 30 percent 
disabling.  The most closely analogous Diagnostic Code is 38 
C.F.R. § 4.114, Diagnostic Code 7323 (2000).  Under 
Diagnostic Code 7323, a 30 percent evaluation requires 
moderately severe ulcerative colitis with frequent 
exacerbations.  A 60 percent evaluation requires severe 
ulcerative colitis with numerous attacks each year and 
malnutrition, and only a fair state of health during 
remissions.  A 100 percent evaluation requires pronounced 
ulcerative colitis resulting in marked malnutrition, anemia, 
and general debility, or with serious complication such as a 
liver abscess.  38 C.F.R. § 4.114, Diagnostic Code 7323.  

In January 2000, a fee basis VA examination was conducted by 
a private physician, Dr. S. Weinstock.  At that time, the 
appellant noted he was under the care of Dr. E. Strom at 
UCLA.  However, the evidence of record is negative for any 
medical treatment records from Dr. Strom.  Inasmuch as the VA 
is on notice of the existence of additional private records, 
these records should be obtained prior to any further 
appellate review of this case.  See Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992); see generally Murincsak v. Derwinski, 2 
Vet. App. 363, 372-73 (1992).  As additional action by the RO 
may be helpful in either obtaining such putative records, or 
documenting information that the medical records cannot be 
obtained, further development in this regard is warranted.  

The Board further notes that in the appellant's January 2000 
fee basis VA examination, Dr. Weinstock stated that according 
to the appellant, in the past six to eight months, he had 
lost about three to four pounds.  The appellant further 
indicated that he had about 10 to 12 loose, watery bowel 
movements on a bad day and on a good day, he had three to 
four.  However, in the appellant's Notice of Disagreement 
(NOD), dated in June 2000, and in his substantive appeal (VA 
Form 9), dated in July 2000, he contended that there had been 
a "miscommunication" during his VA examination.  The 
appellant maintained that since the late 1980's, on a good 
day, he had 12 to 15 bowel movements and on a bad day, he had 
25 or more bowel movements.  The appellant further stated 
that a good night's sleep included three to four awakenings 
for bowel movements.  

The statutory duty to assist the appellant in the development 
of evidence pertinent to his claim includes a contemporaneous 
and thorough examination when appropriate.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  Therefore, in light of the 
above, the Board is of the opinion that another VA 
examination, as specified in greater detail below, should be 
performed.

The case is therefore REMANDED for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  In addition, the RO 
should request that the appellant identify 
the names, addresses, and approximate 
dates of treatment by all VA and non-VA 
health care providers who have treated him 
in recent years for Crohn's disease.  With 
any necessary authorization from the 
appellant, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the appellant in response to 
this request, which have not been 
previously secured, to specifically 
include treatment records from Dr. E. 
Strom of UCLA.   

2.  Thereafter, the RO should schedule the 
appellant for a VA examination by an 
appropriate specialist, to determine the 
manifestations and severity of his 
service-connected Crohn's disease.  All 
necessary tests and studies should be 
accomplished and all findings reported in 
detail. The claims folder must be made 
available to the examiner for review and 
the examination report should reflect that 
such review was accomplished.  The 
examiner is requested to note the 
appellant's height and weight and report 
all symptoms related to his service-
connected Crohn's disease, to specifically 
include indicating (1) the frequency and 
duration of attacks/excacerbations, (2) 
whether the veteran is malnourished and, 
if so whether the malnutrition is marked; 
(3) whether the veteran's health is only 
fair during remissions, (4) whether the 
veteran has anemia related to his Crohn's 
disease; (5) whether the veteran 
experiences general debility; and (6) 
whether there are serious complications of 
Crohn's disease such as liver abscess.  
The examiner should address each of the 
six categories providing a negative 
response where appropriate and giving a 
complete rationale for all opinions 
offered.  

3.  The RO should review the examination 
report.  If the report is not in complete 
compliance with the instructions provided 
above, appropriate action should be 
taken.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998).   The RO also should 
undertake any additional indicated 
development. 

4.  Thereafter, the RO should readjudicate 
the issue of entitlement to an evaluation 
in excess of 30 percent for Crohn's 
disease.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The purpose of this remand is to obtain additional 
development.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified; however, the appellant is 
advised that failure to cooperate by not reporting for any 
scheduled examinations may result in the denial of the claim.  
38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




